Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-11, 13-22, 24 and 25, drawn to a genetically engineered microorganism comprising a microcin operon comprising microcin genes and a controllable promoter for the operon, wherein either the operon or the promoter is heterologous to the host cell.  
Group 2, claim(s) 38, drawn to a method of treating intestinal dysbiosis in a subject, presumably a subject in need thereof, by administering to the subject a therapeutically effective amount of a composition comprising a genetically engineered microorganism comprising a microcin operon comprising microcin genes and a controllable promoter for the operon, wherein either the operon or the promoter are heterologous to the host cell.  
Group 3, claim(s) 38, drawn to a method of treating a bacterial infection in a subject, presumably a subject in need thereof, by administering to the subject a therapeutically effective amount of a composition comprising a genetically engineered microorganism comprising a microcin operon comprising microcin genes and a controllable promoter for the operon, wherein either the operon or the promoter are heterologous to the host cell.  
The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  The technical feature that links the 3 groups of inventions is a composition comprising a genetically engineered microorganism comprising a microcin operon comprising microcin genes and a controllable promoter for the operon, wherein either the operon or the promoter are heterologous to the host cell.  This technical feature is disclosed by Fomenko et al. (“Regulation of microcin C51 operon expression:  the role of global regulators of transcription,” Res Microbiol 152:469-479, 2001.  See pp. 469, 470 and 477.  The Abstract discloses various factors that act on the promoter to increase or decrease expression of the microcin genes, such as sigma S (RpoS), which increases expression.  The host cell is a strain of E. coli K12.  Some of the microcin genes are in Fig. 1.  Thus, this common technical feature does not define the invention over the prior art.  Because the common technical feature is not novel (special) with respect to the cited reference, it is clear that the claims of Groups 1-3 lack a single common technical feature that defines them over the prior art.
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical, genetic and therapeutic/medical properties (different sources of microcin genes, different microcin genes from each source, different promoters, different additional/non-microcin genes in the operon in the vector).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
a) If Applicant elects Group 1, in the combination of claims 5 and 9, Applicant must elect whether the microcin operon comprises H47 genes (claim 5) or Microcin M genes (claim 9) or Microcin J25 genes (claim 9).  This election will be applied to claims 17 and 20.
b) If Applicant elects Group 1, if Applicant elects claim 5 in (a) above, in the combination of claims 6-8, Applicant must elect one of these claims that recites the specific genes in the microcin operon.  For example, Applicant may elect claim 5, that the genes are mchB, mchC and mchD.  This election will be applied to claims 18 and 19.
c) If Applicant elects Group 1, in claim 11, Applicant must elect whether the promoter is pBAD or pttr.  This election will be applied to claim 22.
d) If Applicant elects Group 1, in claim 24, Applicant must elect whether the vector comprises ttrBCA or a ttrC or ttrA.  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 38.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-16